DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,408,884 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter.  In particular:
16/528,296 (Examined application)
US 10,408,884 B2 (Patent)
1. A method for charge time generation for a battery pack configured to be attached to a power tool, the method comprising: detecting, by a processor, a voltage across a plurality of cells of the battery pack using a voltage sensor; converting, by the processor, the voltage across the plurality of cells to a state of charge; determining, by the processor, a charge rate of a charger charging the battery pack; determining, by the processor, a conversion factor based on the charge rate; and generating, by the processor, a time to full charge of the battery pack based on the state of charge and the conversion factor.  
1.  A method for charge time generation for a battery pack configured to be attached to a power tool, the method comprising: detecting, by a processor, a voltage across a plurality of cells of the battery pack using a voltage sensor; converting, by the processor, the voltage across the plurality of cells to a state of charge;  determining, by the processor, a bulk charge rate of a charger charging the battery pack; calculating, by the processor, a scalar conversion factor based on a ratio of the bulk charge rate of the charger and a capacity of the battery pack;  and generating, by the processor, a time to full charge of the battery pack based on the state of charge and the scalar conversion factor. 



	Although some limitation has been omitted, it is clearly that the claims are claiming the same subject matter. The claim is not patentably distinct from the reference claim(s) because the examined application claim is anticipated.
2. The method of claim 1, wherein the processor is included in the battery pack and is configured to communicate with a mobile application on a mobile device over a wireless communication network, the method further comprising: outputting the time to full charge to the mobile application; and displaying, on the mobile device, the time to full charge.  
2.  The method of claim 1, wherein the processor is included in the battery pack and is configured to communicate with a mobile application on a mobile device over a wireless communication network, the method further comprising: 
outputting the time to full charge to the mobile application; and displaying, on the mobile device, the time to full charge. 


	Regarding claim 2, the claim recites exactly the same subject matter of claim 2 of the patent.
3. The method of claim 1, wherein determining, by the processor, the charge rate of the charger comprises: receiving, via a user interface of a mobile application, a selection of a charger type of the charger from a plurality of charger types, wherein the plurality of charger types are associated with a plurality of charge rates.  
3. The method of claim 1, wherein determining, by the processor, the charge rate of the charger comprises: receiving, via a user interface of a mobile application, a selection of a charger type of the charger from a plurality of charger types, wherein the plurality of charger types are associated with a plurality of charge rates.  


Regarding claim 3, the claim recites exactly the same subject matter of claim 3 of the patent.                                                                                                                                                                                                                                                                                                                                                                                                              
4. The method of claim 1, wherein the conversion factor is a scaler conversion factor, and wherein determining, by the processor, the conversion factor comprises: calculating the scalar conversion factor based on a ratio of a bulk conversion rate of the charger and a capacity of the battery pack.  




	Regarding claim 4, the claim recites substantially the same subject matter of claim 1 of the patent.
5. The method of claim 1, further comprising: detecting, by the processor, that a trigger of the power tool is activated; detecting, by the processor, a current output of the plurality of cells of the battery pack; storing, in a memory of the battery pack by the processor, the current output as a current trace; and continuing to store the current output as the current trace until the trigger is released.  
4.  The method of claim 1, further comprising: detecting, by the processor, that a trigger of the power tool is activated;  detecting, by the processor, a current output of the plurality of cells of the battery pack;  storing, in a memory of the battery pack by the processor, the current output as a current trace;  and continuing to store the current output as the current trace until 
the trigger is released.


	Regarding claim 5, the claim recites the same subject matter of claim 4 of the patent.
6. The method of claim 5, further comprising: determining, by the processor, whether the current output deviates from an expected current output stored in the memory; and generating, by the processor, an alert in response to the processor determining that the current output deviates from the expected current output.  
5.  The method of claim 4, further comprising: determining, by the processor, whether the current output deviates from an expected current output stored in the memory;  and generating, by the processor, an alert in response to the processor determining that the current output deviates from the expected current output. 


	Regarding claim 6, the claim recites the same subject matter of claim 5 of the patent.
7. The method of claim 1, further comprising: comparing the voltage across the plurality of cells to a first predetermined voltage indicating a charge complete status of the battery pack; and when the voltage is equal to or greater than the first predetermined voltage, sending a signal to a speaker of the battery pack to produce an audio output.  
6.  The method of claim 1, further comprising: comparing the voltage across the plurality of cells to a first predetermined voltage indicating a charge complete status of the battery pack;  and when the voltage is equal to or greater than the first predetermined voltage, sending a signal to a speaker of the battery pack to produce an audio output.


8. The method of claim 1, wherein the battery pack is configured to communicate with a mobile application on a mobile device over a wireless communication network, the method further comprising: detecting an activation of a reverse locator button on the battery pack; and sending a notification to the mobile application based on detecting the activation of the reverse locator button.  
7.  The method of claim 1, wherein the battery pack is configured to communicate with a mobile application on a mobile device over a wireless 
communication network, the method further comprising: detecting an activation of a reverse locator button on the battery pack;  and sending a notification to the mobile application based on detecting the activation of the reverse locator 
button.


	Regarding claim 8, the claim recites the same subject matter of claim 7 of the patent.
9. The method of claim 1, wherein the battery pack is configured to communicate with a mobile application on a mobile device over a wireless communication network, the method further comprising: detecting, by a current sensor connected to the plurality of cells, that a current is flowing through the plurality of cells;   sending, by the processor, a first signal indicating that the battery pack is in-use to the mobile application; displaying, on a user interface of the mobile application, a first indication that the battery pack is in-use; detecting, by the current sensor, that no current is flowing through the plurality of cells; sending, by the processor, a second signal indicating that the battery pack is idle to the mobile application; and displaying, on the user interface, a second indication that the battery pack is idle.  
8.  The method of claim 1, wherein the battery pack is configured to communicate with a mobile application on a mobile device over a wireless 
communication network, the method further comprising: detecting, by a current sensor connected to the plurality of cells, that a current is flowing through the plurality of cells;  sending, by the processor, a first signal indicating 
that the battery pack is in-use to the mobile application; displaying, on a user interface of the mobile application, a first indication that the battery pack is in-use; detecting, by the current sensor, that no current is flowing through the plurality of cells; sending, by the processor, a second signal indicating that the battery pack is idle to the mobile application; and displaying, on the user interface, a second indication that the battery pack is idle. 


	Regarding claim 9, the only difference between the claimed invention and claim 8 of the patent is that the variation in words.  The claims recite the same subject matter.
10. A battery pack system including a battery pack configured to be attached to a power tool, the battery pack system comprising; a plurality of cells of the battery pack; a voltage sensor of the battery pack connected to the plurality of cells; and a processor in communication with 

rate of a charger charging the battery pack;  determine a scalar conversion factor based on the charge rate based on a ratio of the bulk charge rate of the charger and a capacity of the battery pack;  and generate a time to full charge 
of the battery pack based on the state of charge and the scalar conversion factor. 


	Regarding claim 10, the only difference between claim 10 of the examined application and the claim 9 of the patent is that claim 10 drops some limitation such as bulk (Charge rate) and capacity of the battery pack, to broader the claim.
Although some limitation has been omitted, it is clearly that the claims are claiming the same subject matter. The claim is not patentably distinct from the reference claim(s) because the examined application claim is anticipated.
11. The battery pack system of claim 10, wherein the memory stores a look-up table having a mapping between a plurality of state of charge values and a plurality of voltage ranges and wherein the processor is configured to convert the voltage across the plurality of cells to the state of charge using the look-up table.  
10.  The battery pack system of claim 9, wherein the memory stores a look-up table having a mapping between a plurality of state of charge values and a plurality of voltage ranges and wherein the processor is configured to convert the voltage across the plurality of cells to the state of charge using the look-up table. 


	Regarding claim 11, the claimed invention of the examined application and claim 10 of the patent recite the same subject matter.
wherein the processor is coupled to the temperature sensor and is further configured to: determine, based on the temperature sensor output, a temperature of the plurality of cells; determine whether the temperature is within a predetermined temperature range; and when the temperature is outside of the predetermined temperature range, suspend generation of the time to full charge.  
11.  The battery pack system of claim 9, further comprising: a temperature sensor;  and wherein the processor is coupled to the temperature sensor and is further configured to: determine, based on the temperature sensor output, a 
temperature of the plurality of cells;  determine whether the temperature is within a predetermined temperature range;  and when the temperature is outside of the predetermined temperature range, suspend generation of the time to full charge. 


	Regarding claim 12, the claimed invention of the examined application and claim 11 of the patent recite the same subject matter.

13. The battery pack system of claim 10, wherein, to determine the charge rate of the charger, the processor is configured to determine a charger type, which is associated with the charge rate, and, to determine the charger type, the processor is configured to: record an initial voltage of the plurality of cells; record a second voltage of the plurality of cells at a predetermined time period after recording the initial voltage; and determine a normalized voltage rise based on the initial voltage, the second voltage, and a normalization factor of the battery pack.  
12.  The battery pack system of claim 9, wherein, to determine the bulk charge rate of the charger, the processor is configured to determine a charger type, which is associated with the bulk charge rate, and, to determine the charger type, the processor is configured to: record an initial voltage of the plurality of cells;  record a second voltage of the plurality of cells at a predetermined time period after recording the initial voltage;  and determine a normalized voltage rise based on the initial voltage, the second voltage, and a 
normalization factor of the battery pack. 


	Regarding claim 13, the only difference between the claimed invention of the examined application and claim 8 of the patent is that the variation in words and claim 13 drop some limitation such as bulk (Charge rate).  The claims recite the same subject matter.



wherein the processor is coupled to the current sensor and is further configured to: detect that a trigger of the power tool is activated; detect, by the current sensor, a current output of the plurality of cells; store, in the memory, the current output until the trigger is released to form a current trace; determine whether the current output deviates from an expected current output stored in the memory; and in response to the determining that the current output deviates from the expected current output, generate an alert.  
13.  The battery pack system of claim 9, further comprising: a current sensor connected to the plurality of cells;  and wherein the processor is 
coupled to the current sensor and is further configured to: detect that a trigger of the power tool is activated;  detect, by the current sensor, a 
current output of the plurality of cells;  store, in the memory, the current output until the trigger is released to form a current trace;  determine whether the current output deviates from an expected current output stored in the memory;  and in response to the determining that the current output deviates from the expected current output, generate an alert.


	Regarding claim 14, the only difference between the claimed invention and claim 13 of the patent is that the variation in words.  The claims recite substantially the same subject matter.
15. The battery pack system of claim 10, further comprising: a speaker included in the battery pack; and wherein the processor is coupled to the speaker and is further configured to: compare the voltage across the plurality of cells to a first predetermined voltage indicating a charge complete status of the battery pack; and when the voltage is equal to or greater than the first predetermined voltage, send a signal to the speaker to produce an audio output.

14.  The battery pack system of claim 9, further comprising: a speaker included in the battery pack; and wherein the processor is coupled to the speaker and is further configured to: compare the voltage across the plurality of cells to a first predetermined voltage indicating a charge complete status of the battery pack; and when the voltage is equal to or greater than the first predetermined voltage, send a signal to the speaker to produce an audio output.  


	Regarding claim 15, the only difference between the claimed invention of the examined application and claim 14 of the patent is that the variation in words.  The claims recite the same subject matter.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 2012/0306450 A1).
Regarding claims 1, 10, Nakayama et al. discloses a method for charge time generation for a battery pack configured to be attached to a power tool, the method comprising: detecting, by a processor (722), a voltage across a plurality of cells of the battery pack (702) using a voltage sensor (705); converting, by the processor (722), the voltage across the plurality of cells to a state of charge (Steps 601, 605, figs. 12, 14); determining, by the processor (722), a charge rate of a charger charging the battery pack; determining, by the processor (722), a conversion factor; and generating, by the processor, a time to full charge of the battery pack based on the state of charge (Pars.[02], [022], [033], [054]), [070]), the charge rate, and the conversion factor.
Regarding claim 12, Nakayama et al. discloses a temperature sensor (Fig. 1); and wherein the processor (722) is coupled to the temperature sensor and is further configured to: determine, based on the temperature sensor output (763), a temperature of the plurality of cells (702); determine whether the temperature is within a 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US 2014/0172333 A1) in view of Chan (US 2016/0344230 A1).
Regarding claims 1, 10, 11, Gopalakrishnan et al. discloses a method for charge time generation for a battery pack configured to be attached to a power tool, the method comprising: detecting, by a processor (104), a voltage across a plurality of cells of the battery pack (104) using a voltage sensor; converting, by the processor (104), the voltage across the plurality of cells to a state of charge (Figs. 3, 8, steps 801, 802); determining, by the processor (104), a charge rate of a charger charging the battery 
The only difference between Gopalakrishnan et al. and the claimed invention is that the claimed invention recites generating, by the processor, a time to full charge of the battery pack based on the state of charge, whereas Gopalakrishnan is silent.
 Chan discloses charging management apparatus and method and further discloses generating, by the processor, a time to full charge of the battery pack based on the state of charge (Chan’s par. [014], figs. 6-8).
Regarding claim 2, pertinence to the discussion of claim 1 above, Gopalakrishnan et al. discloses every subject matter recited in the claim but does not disclose the processor is configured to communicate with a mobile application on a mobile device over a wireless communication network, having the step of outputting the time to full charge to the mobile application; and displaying, on the mobile device, the time to full charge.
Chan discloses charging management apparatus and method and further discloses generating, by the processor, a time to full charge of the battery pack based on the state of charge (Chan’s par. [014], figs. 6-8) and discloses the processor is configured to communicate with a mobile application on a mobile device over a wireless communication network, having the step of outputting the time to full charge to the mobile application; and displaying, on the mobile device, the time to full charge.
Given the teaching of Gopalakrishnan et al. and Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the instant application to modify Gopalakrishnan et al. to incorporate the .
Claims 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Nakayama et al. (US 2012/0306450 A1) in view of Sasaki et al. (US 2003/0180606 A1).
Regarding claim 6, Nakayama et al. discloses every subject matter recited in the claim but does not disclose an alert in response to the processor determining that the current output deviates from the expected current output.
Sasaki et al. discloses battery pack and further discloses an alert (56) in response to the processor determining that the current output deviates from the expected current output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the instant application to incorporate an alert in response to the processor determining that the current output deviates from the expected current output, as taught by Sasaki et al. into the system of Nakayama et al. because such feature is typical in battery charging management and involves only routine.
Allowable Subject Matter
Pertinence to the double patenting discussed above, claims 3-5, 7-9, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 17, 2021